Citation Nr: 0910510	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  07-28 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for left shoulder 
impingement syndrome, currently evaluated at 10 percent 
disabling. 

2.  Entitlement to an increased rating for right shoulder 
greater tuberosity degenerative changes, currently evaluated 
at 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1984 to July 
2006.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which granted service connection for right and left 
shoulder disabilities at 0 percent disabling.  A notice of 
disagreement was received in April 2007, a statements of the 
case was issued in July 2007 and September 2007, and 
substantive appeals were received in September 2007 and 
November 2007.  The Veteran testified at a Board hearing in 
February 2009.

The September 2006 rating decision granted service connection 
for the left and right shoulder disabilities at issue, 
effective from August 1, 2006.  A noncompensable rating was 
assigned for left shoulder disability and a 10 percent rating 
was assigned for right shoulder disability.  By rating 
decision in July 2007, the right shoulder disability rating 
was increased to 10 percent, effective from August 1, 2006. 

The April 2007 notice of disagreement also initiated an 
appeal from the denial of service connection for vertigo.  
However, this benefit was subsequently granted by rating 
decision in July 2007. 


FINDINGS OF FACT

1.  The Veteran's left shoulder impingement syndrome is 
productive of pain with additional functional loss so as to 
more nearly approximate a disability picture where limitation 
of motion of the arm is limited by such pain to shoulder 
level.

2.  The Veteran's right shoulder greater tuberosity 
degenerative changes is productive of pain with additional 
functional loss so as to more nearly approximate a disability 
picture where limitation of motion of the arm is limited by 
such pain to shoulder level.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation of 20 percent 
(but no higher) for left shoulder impingement syndrome have 
been met.  38 U.S.C.A. §§  1155, 5103 (West 2002); 38 C.F.R. 
§§  3.159, 3.321, Part 4, 4.7, 4.40, 4.71a, Diagnostic Code 
5003, 5010, 5201 (2008).

2.  The criteria for a disability evaluation of 20 percent 
(but no higher) for right shoulder greater tuberosity 
degenerative changes have been met.  38 U.S.C.A. §§  1155, 
5103 (West 2002); 38 C.F.R. §§  3.159, 3.321, Part 4, 4.7, 
4.40, 4.71a, Diagnostic Code 5003, 5010, 5201 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that through VCAA letters dated May 2007 and 
May 2008 the appellant was informed of the information and 
evidence necessary to warrant entitlement to the benefit 
sought on appeal.  The appellant was also advised of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).  
Further, the March 2006 letter gave notice of the types of 
evidence necessary to establish a disability rating and 
effective date for the disabilities on appeal.  Dingess v. 
Nicholson, 19 Vet.App. 473 (2006).

The Veteran's left and right shoulder disability claims arise 
from his disagreement with the initial evaluation following 
the grant of service connection.  Courts have held that once 
service connection is granted the claim is substantiated, 
additional notice is not required and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Therefore, no further notice is needed under VCAA.

In addition, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service treatment records, VA treatment records, VA 
examination reports, and lay evidence.  The Board finds that 
the record as it stands includes adequate competent evidence 
to allow the Board to decide the case and no further action 
is necessary.  See generally 38 C.F.R.  § 3.159(c).  No 
additional pertinent evidence has been identified by the 
claimant.   

The Veteran was afforded VA examinations in June 2007 and 
July 2008.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
Given that the claims file was reviewed by the examiner and 
the examination reports set forth detailed examination 
findings in a manner which allows for informed appellate 
review under applicable VA laws and regulations, the Board 
finds the examinations to be sufficient.  Thus, the Board 
finds that a further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal.



Analysis

The present appeal involves the Veteran's claim that the 
severity of his service-connected left and right shoulder 
disabilities warrants a higher disability rating.  Disability 
evaluations are determined by the application of the Schedule 
for Rating Disabilities, which assigns ratings based on the 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7.

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet.App. 119 (1999).

The Veteran's service connected left and right shoulder 
disabilities have been rated by the RO under regulatory 
criteria for limitation of motion for arthritis.  Under 
Diagnostic Code 5003, degenerative arthritis established by 
x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  

Under Diagnostic Code 5201:  Arm, limitation of motion of: 

A disability rating of 40 percent for the major extremity and 
30 percent for the minor extremity is warranted for 
limitation of motion to 25 degrees from side.

A disability rating of 30 percent for the major extremity and 
20 percent for the minor extremity is warranted for 
limitation of motion to midway between side and shoulder 
level.

A disability rating of 20 percent for both extremities is 
warranted for limitation of motion to shoulder level.  
38 C.F.R. § 4.71a, Diagnostic Code 5201.

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.

Normal range of motion in the shoulder is 180 degrees forward 
elevation - flexion, 180 degrees abduction, 90 degrees 
external rotation, and 90 degrees of internal rotation.  See 
38 C.F.R. § 4.71a, Plate I.

The Veteran was afforded a general VA examination in February 
2006.  The Veteran reported that he had night pain and could 
not sleep on his left shoulder.  He has daily stiffness and 
some numbness of the left upper extremity that radiated down 
into all the fingertips.  Upon examination, the Veteran can 
abduct and flex both shoulders to 180 degrees and externally 
rotate both shoulders to 90 degrees without pain except end-
of-range pain on abduction and internal rotation of the left.  
The range of motion is not additionally limited by pain, 
fatigue, weakness, or lack of endurance following repetitive 
use.  Left shoulder x-rays are negative.  Right shoulder x-
rays show some greater tuberosity degenerative changes.  The 
examiner diagnosed the Veteran with mild impingement syndrome 
affecting the left shoulder.  

The Veteran was afforded a VA examination in June 2007.  The 
Veteran complained of constant severe pain at a level of 7 
out of 10 in both shoulders that interferes with sleep.  He 
denied any instability.  Occupationally, the Veteran claimed 
that the disability affects his concentration and his driving 
to and from work.  It also affects his activities of daily 
living to include driving, sleeping, doing chores, and 
dressing himself.  The examiner found the Veteran's range of 
motion to be abduction to 110 degrees, flexion to 90 degrees, 
and internal and external rotation to 40 degrees.  All the 
motions were completed with pain.  The range of motion was 
not additionally limited following repetitive use.  
Examination of the shoulders was positive for impingement 
testing, Hawkins sign.  Stability testing is intact 
bilaterally.  Supraspinatus strength is abnormal at 4/5 
bilaterally.  An MRI showed a rotator cuff tear and 
perilabral cyst on the right with degenerative changes.  The 
examiner diagnosed the Veteran with bilateral rotator cuff 
impingement syndrome, chronic with partial right tear, and 
right degenerative joint disease of the shoulder.  

Two Army medical care providers wrote letters dated February 
2007 and October 2007 summarizing his disabilities.  They 
both stated that an MRI of the right shoulder showed a tear 
in the supraspinatus tendon.  Both letters stated that this 
type of injury causes pain and limits range of motion.  There 
was no reference to the left shoulder.  

The Veteran was afforded another VA examination in July 2008.  
The Veteran complained of shoulder pain present on a daily 
basis.  He described his shoulder pain as 8 out of 10 in 
intensity.  The shoulder condition interferes with his 
ability to sleep and do overhead activities.  He also 
complained of occasional shoulder instability.  He stated 
that at times he misses work when his disability flares up.  
Upon examination, the Veteran had abduction to 170 degrees 
with pain, flexion to 165 degrees with pain, external 
rotation to 80 degrees with pain, and internal rotation to 70 
degrees with pain.  The range of motion on each shoulder was 
not additionally limited following repetitive use.  The 
Veteran had 5/5 strength in each shoulder and normal 
stability testing.  He did have a positive impingement sign 
bilaterally.  The examiner noted tenderness over the 
Veteran's subacromial bursal region bilaterally and at the 
insertion of the supraspinatus onto the humeral head.  He 
noted no significant shoulder warmth, redness, or swelling.  
The examiner diagnosed degenerative joint disease of the 
bilateral shoulders.   

The Veteran's examinations show varying ranges of motion.  
Between February 2006, June 2007, and July 2008, the 
Veteran's bilateral abduction was reported as 180 degrees, 
110 degrees, and 170 degrees respectively.  The Veteran's 
bilateral flexion was reported as 180 degrees, 90 degrees, 
and 165 degrees respectively.  Although the February 2006 
examination found the Veteran's range of motion to be normal 
with only end-of-range pain, the June 2007 examination showed 
flexion to shoulder level, and the July 2008 examination 
recorded pain with each motion.   As stated above,  38 C.F.R. 
§ 4.40 allows for consideration of functional loss due to 
pain and weakness causing additional disability beyond that 
reflected on range of motion measurements.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).  At the February 2009 hearing, the 
Veteran testified that he could only move his arms halfway 
between his side and level to the ground.  He also testified 
that his doctor told him not to raise his shoulders or his 
arms above his shoulders because that would make the 
condition worse.  

The overall evidence in this case is not compelling.  With 
the exception of the 2007 examination finding of flexion 
limited to 90 degrees (shoulder level), the other medical 
reports show significantly higher range of motion.  It is 
clear, however, that the Veteran has consistently complained 
of pain, and various examiners have reported tenderness and 
positive impingement signs.  X-ray studies also show 
bilateral disability.  

In order to meet the criteria for a 20 percent rating under 
Code 5201, movement of the shoulder limited to shoulder level 
(90 degrees) must be shown.  As noted, one examination in 
2007 showed flexion limited to 90 degrees.  Although the 
other examinations did not show limitation of motion to 
shoulder level, the Board finds the Veteran's testimony 
regarding pain and his statement regarding flare-ups with use 
of his arms above his head to be credible in light of the 
consistent theme of pain reported to medical examiners.  When 
additional functional loss due to such pain is considered as 
outlined in DeLuca, the Board believes that the resulting 
disability picture more nearly approximates the criteria for 
a 20 percent rating in each shoulder.  Further, after 
reviewing the evidence over the period contemplated by the 
appeal, the Board finds that 20 percent ratings are warranted 
effective from August 1, 2006.  Fenderson.  

To receive a rating of 30 percent disabling, the Veteran must 
show limitation of motion to midway between side and shoulder 
level in his major or dominant arm and to 25 degrees from his 
side in his minor arm.  None of the VA examinations showed 
range of motion below 90 degrees.  The Veteran has claimed on 
one occasion  that he could not move his arms more than 
inches away from his body, however the medical evidence of 
record is clearly against such a finding, even when pain is 
considered.  The medical evidence also argues against any 
additional functional loss.  As such, the Board finds that 
ratings in excess of 20 percent disabling are not warranted.

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
Veteran's left and right shoulder disabilities have resulted 
in marked interference with earning capacity or employment 
beyond that interference contemplated by the assigned 
evaluation.  Although the Board understands that the Veteran 
suffers pain with flare-ups, the Veteran has testified that, 
although he was laid off, he was not hindered during his job 
due to his shoulder disability.  Consideration of an extra-
schedular rating under 3.321(b)(1) is only warranted where 
there is evidence that the disability picture presented by 
the Veteran would, in that average case, produce impairment 
of earning capacity beyond that reflected in the rating 
schedule or where evidence shows that the Veteran's service-
connected disability affects employability in ways not 
contemplated by the rating schedule.  See VA O.G.C. Prec. Op. 
No. 6-96, published at 61 Fed. Reg. 66749 (1996).  Such a 
showing has not been made in this case.  The Veteran has not 
presented evidence that he has had to repeatedly and to his 
detriment miss work.  In addition, the Veteran has never had 
to be hospitalized for his disability.  Accordingly, the 
Board finds that the impairment resulting from the Veteran's 
shoulder disabilities is appropriately compensated by the 
currently assigned schedular ratings and the criteria for an 
extraschedular rating under 38 C.F.R. § 3.321 have not been 
met.




ORDER

Entitlement to a disability rating of 20 percent is warranted 
for left shoulder impingement syndrome, effective from August 
1, 2006.  Entitlement to a disability rating of 20 percent is 
warranted for right shoulder greater tuberosity degenerative 
changes, effective from August 1, 2006.   The appeal is 
granted to this extent, subject to laws and regulations 
governing payment of VA monetary benefits.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


